DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The present invention pertains to an apparatus and method for receiving an LDPC interleaved and  encoded signal using a specific interleaver.
The prior art of record, and in particular Myung; Se-ho et al. (US 9780808 B2), teach An interleaving method comprising: generating a codeword comprising information bits and parity bits, wherein the parity bits are generated based on a low density parity check (LDPC) code according to a code rate of 5/15 and a code length of 16200; splitting the codeword into a plurality of bit groups; interleaving the plurality of bit groups to provide an interleaved codeword; mapping the interleaved codeword onto constellation points for 16-quadrature amplitude modulation (QAM); and transmitting, using a transmitter, a signal carrying the constellation points, wherein the interleaving the plurality of bit groups is based on a following equation: Y.sub.j=X.sub..pi.(j)for(0.ltoreq.j<N.sub.group), where X.sub.j is a j.sup.th bit group among the plurality of bit groups, Y.sub.j is a j.sup.th bit group among the interleaved plurality of bit groups, N.sub.group is a total number of the plurality of bit groups, and .pi.(j) denotes a permutation order for the interleaving, and wherein the .pi.(j) is defined as follows: TABLE-US-00036 Order of the interleaving .pi.(j) (0 .ltoreq. j < 45) Code j 0 1 
The prior art however are not concerned with and do not teach, suggest, or otherwise render obvious “A transmitting method comprising: an encoder configured to generate a codeword comprising information bits and parity bits, wherein the parity bits are generated based on a low density parity check (LDPC) code having a code rate of 5/15 and a code length of 16200; an interleaver configured to split the codeword into a plurality of bit groups, and interleave the plurality of bit groups to provide an interleaved codeword; a mapper configured to map bits of the interleaved codeword onto constellation points for 16-quadrature amplitude modulation (QAM); and a transmitter configured to transmit a signal carrying the constellation points, wherein the plurality of bit groups are interleaved based on a following equation: Y.sub.j=X.sub..pi.(j) for (0.ltoreq.j<N.sub.group), where X.sub.j is a j.sup.th bit group among the plurality of bit groups, Y.sub.j is a j.sup.th bit group among the interleaved plurality of bit groups, N.sub.group is a total number of the plurality of bit groups, and .pi.(j) denotes a permutation order for the interleaving, and wherein the .pi.(j) is defined as follows: TABLE-US-00037 Code Rate Order of the permutation .pi.(j) (0 .ltoreq. j < 45) j 0 1 2 3 4 5 6 7 8 9 10 11 12 13 14 15 16 17 18 19 20 21 22 23 24 25 26 27 28 29 30 31 32 33 34 35 36 37 38 39 40 41 42 43 44 5/15 .pi.(j) 3 33 39 2 38 29 0 10 25 17 7 21 44 37 8 34 20 1 4 31 11 42 22 13 12 28 26 43 30 14 16 23 24 15 5 18 9 36 6 19 32 40 41 35 27” as 
The prior art however are not concerned with and do not teach, suggest, or otherwise render obvious “A receiving method comprising: demodulating a signal received from a transmitting apparatus to generate values according to a 16-quadrature amplitude modulation (QAM); splitting the values into a plurality of groups; deinterleaving the plurality of groups to provide deinterleaved values; and decoding the deinterleaved values based on a low density parity check (LDPC) code having a code rate of 5/15 and a code length of 16200 bits, wherein the plurality of groups are deinterleaved based on a following equation: Y.pi.(j)=Xj for(0.ltoreq.j<N.sub.group), where X.sub.j is a j.sup.th group among the plurality of groups, Y.sub.j is a j.sup.th group among the deinterleaved plurality of groups, N.sub.group is a total number of the plurality of groups, and .pi.(j) denotes a deinterleaving order for the deinterleaving, and wherein the .pi.(j) is represented as follows: TABLE-US-00038 Code Rate Order of the deinterleaving .pi.(j) (0 .ltoreq. j < 45) j 0 1 2 3 4 5 6 7 8 9 10 11 12 13 14 15 16 17 18 19 20 21 22 23 24 25 26 27 28 29 30 31 32 33 34 35 36 37 38 39 40 41 42 43 44 5/15 .pi.(j) 3 33 39 2 38 29 0 10 25 17 7 21 44 37 8 34 20 1 4 31 11 42 22 13 12 28 26 43 30 14 16 23 24 15 5 18 9 36 6 19 32 40 41 35 27” as taught by claim 5. Hence the prior art taken alone or in any combination fail to teach the claimed novel feature in claim 5.
Claims 2-4 and 6-7 depend from respective independent claims 1 and 5; hence, are allowable since independent claims inherit all the limitations of all the claims from which they depend.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH D TORRES whose telephone number is (571)272-3829.  The examiner can normally be reached on Monday-Friday 10-7 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/JOSEPH D TORRES/Primary Examiner, Art Unit 2112